Case 4:17-cv-00001-ALM-KPJ Document 287 Filed 05/11/20 Page 1 of 9 PageID #: 14164




                           United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

   MARK AND AMBER FESSLER,                       §
   ANDREW HOCKER, KEVIN REUSS,                   §
   MATTHEW CARRERAS, CHARLES                     §   Civil Action No. 4:19-CV-00248
   AND MICHELLE HANDLY, AARON                    §   Judge Mazzant
   AND STACEY STONE, and DANIEL                  §
   AND SHARON SOUSA, on Behalf of                §
   Themselves and Those Similarly Situated       §
                                                 §
   v.                                            §
                                                 §
   PORCELANA CORONA DE MÉXICO,                   §
   S.A. DE C.V f/k/a SANITARIOS                  §
   LAMOSA S.A. DE C.V. a/k/a Vortens             §


                                                 AND

   STEVEN AND JOANNA CONE, MARK                   §
   AND AMBER FESSLER, ANDREW                      §
   HOCKER, MATTHEW CARRERAS,                      § Civil Action No. 4:17-CV-00001
   CHARLES AND MICHELLE HANDLY,                   § Judge Mazzant
   AARON AND STACEY STONE, and                    §
   DANIEL AND SHARON SOUSA, on                    §
   Behalf of Themselves and Those Similarly       §
   Situated                                       §
                                                  §
   v.                                             §
                                                  §
   PORCELANA CORONA DE MÉXICO,                    §
   S.A. DE C.V f/k/a SANITARIOS LAMOSA            §
   S.A. DE C.V. a/k/a Vortens                     §


                          MEMORANDUM OPINION AND ORDER

         Pending before the Court is a dispute between the parties regarding the proper

  interpretation of one subsection of the settlement agreements in these two cases. See Case No.

  4:17-CV-00001, (Dkt. #286); 4:19-CV-00248, (Dkt. #58).       This dispute is the product of

  Plaintiffs’ Unopposed Motion to Amend Final Order and Judgment in order to incorporate the
Case 4:17-cv-00001-ALM-KPJ Document 287 Filed 05/11/20 Page 2 of 9 PageID #: 14165



  Court’s resolution of Class Counsel’s Consolidated Fee Award Application into the final

  judgment. See Case No. 4:17-CV-00001, (Dkt. #283); 4:19-CV-00248, (Dkt. #54). The Court

  granted these unopposed motions and issued its Memorandum Opinion and Order awarding Class

  Counsel $4,333,949.50 in attorneys’ fees and $371,354.98 in litigation expenses and costs for both

  cases on April 24, 2020. See Case No. 4:17-CV-00001, (Dkt. #285); 4:19-CV-00248, (Dkt. #56).

  But in conferring with Defendant to submit a joint Amended Final Order and Judgment in

  accordance with the Court’s orders, see Case No. 4:17-CV-00001, (Dkt. #284); 4:19-CV-00248,

  (Dkt. #55), the parties failed to agree on how to interpret a provision in the settlement agreements.

  The Court conducted a telephonic hearing with the parties to discuss this issue on May 7, 2020.

         The parties’ proposed language, along with each party’s objection to the other party’s

  competing language, is reproduced below:

         11.

         PLAINTIFFS’ REQUESTED LANGUAGE

         Class Counsel’s Motion for Approval of Award of Attorneys’ Fees and Request for
         Reimbursement of Litigation Expenses [Dkt. #275] was GRANTED in part and
         DENIED in part. [Dkt. 285]. Class Counsel is awarded $4,333,949.50 in attorneys’
         fees and $371,354.98 in litigation expenses and costs against the Defendant
         pursuant to Federal Rules of Civil Procedure 23(h) and 54.

         Post judgment interest is payable on all of the above amounts allowable by law
         from the date this judgment is entered until the date this judgment is paid. There is
         no just reason for delay in the entry of this Amended Final Judgment and the Court
         orders execution to issue forthwith.

         The Court denies all relief not granted in this Amended Final Judgment.

         Defendant’s Response: Plaintiffs’ requested language is contrary to the plain
         language of the parties’ settlement agreements. Plaintiffs expressly agreed,
         when they finalized the settlements for each settlement class, that payment of
         any Court- approved amount of attorney fees and costs would not be due until
         after the final resolution of all appeals concerning the application for fees and
         costs.



                                                   2
Case 4:17-cv-00001-ALM-KPJ Document 287 Filed 05/11/20 Page 3 of 9 PageID #: 14166



         DEFENDANT’S REQUESTED LANGUAGE

         Class Counsel’s Motions for Approval of Award of Attorneys’ Fees and Request
         for Reimbursement of Litigation Expenses [Dkt. #275] was GRANTED in part and
         DENIED in part [Dkt. 285]. Class Counsel is awarded $4,333,949.50 in attorneys’
         fees and $371,354.98 in litigation expenses and costs pursuant to Federal Rules of
         Civil Procedure 23(h) and 54. Pursuant to the parties’ Settlement Agreement,
         execution on this award shall not issue if the award is appealed. Rather, as agreed
         by the parties in Sec. VIII.C. of their Settlement Agreement, within five days of the
         final resolution of all appeals and/or objections to the Court’s Memorandum
         Opinion and Order [Dkt. 285] regarding Class Counsel’s Motion for Approval of
         Award of Attorneys’ Fees and Request for Reimbursement of Litigation Expenses,
         Defendant shall pay any Court-approved amount of attorney fees and costs. This
         judgment shall bear interest, but in accordance with the terms of the court-approved
         settlement, the fee award judgment shall not bear interest until the date the award
         is due and payable under the terms of the settlement.

         There is no just reason for delay in the entry of this Amended Final Judgment and
         immediate entry by the Clerk of the Court is expressly directed.

         Plaintiffs’ Response: Defendant’s requested language is not the plain language
         of the Settlement Agreement. Defendant is requesting this Court: (1) remove
         the current terms referencing the fee application process; (2) replace the
         current language to now read “appeals to the Court’s Memorandum Opinion
         and Order;” (3) extend the new language to include appeals to the Amended
         Final Judgment; (4) add additional language that execution cannot issue if
         Defendant chooses to appeal; and (5) engraft a waiver of Plaintiffs’ rights
         under the Federal Rules of Civil Procedure and Appellate Procedure to
         protect the Judgment during the pendency of appeal.

         Plaintiffs and Class Counsel did not expressly (or otherwise) agree to the
         language or the interpretation proposed by Defendant. The Settlement
         Agreement does not waive rights of execution or interest under the Judgment
         absent appropriate supersedeas protections or security.

  See Case No. 4:17-CV-00001, (Dkt. #286) (footnotes omitted); 4:19-CV-00248, (Dkt. #58)

  (footnotes omitted).

         Section VIII, subsection C of both settlement agreements read as follows:

         C.      Within five days of 1) the Effective Date or 2) the final resolution of all
                 appeals and/or objections to Class Counsel’s Fee Application, whichever is
                 later, Defendant shall pay any Court-approved amount of attorney fees and
                 costs in the form of one or more checks or wire transfers delivered into trust
                 accounts to be identified by Class Counsel. Class Counsel shall provide to
                 Defendant’s counsel in a timely manner all wiring and account information

                                                   3
Case 4:17-cv-00001-ALM-KPJ Document 287 Filed 05/11/20 Page 4 of 9 PageID #: 14167



                    necessary to enable Porcelana to make such deposits within the time
                    required.

  See Case No. 4:17-CV-00001, (Dkt. #275, Exhibits 3 & 4); 4:19-CV-00248, (Dkt. #46, Exhibits 3

  & 4).

                                                     ANALYSIS

           The two disputes before the Court here are: (1) whether Section VIII, subsection C of the

  settlement agreements extends to an appeal of this Court’s Memorandum Opinion and Order on

  the issue of Class Counsel’s Fee Application; and (2) if the answer to the first question is “yes,”

  whether postjudgment interest does not begin to accrue until the date the award is due under the

  terms of the settlement. 1

           The Court concludes that: (1) Section VIII, subsection C of the settlement agreements

  extends to an appeal of this Court’s Memorandum Opinion and Order on the issue of Class

  Counsel’s Fee Application; and (2) postjudgment interest accrues from the date of the entry of

  judgment.

      I.   Section VIII, Subsection C Covers Appeals of This Court’s Memorandum Opinion and Order

           Under Texas law, 2 “[t]he goal of contract interpretation is to ascertain the parties’ true

  intent as expressed by the plain language they used.” Great Am. Ins. Co. v. Primo, 512 S.W.3d

  890, 893 (Tex. 2017) (citations omitted). “A contract’s plain language controls, not ‘what one side

  or the other alleges they intended to say but did not.’” Id. (quoting Gilbert Tex. Const., L.P. v.

  Underwriters at Lloyd’s London, 327 S.W.3d 118, 127 (Tex. 2010)). And terms are assigned




  1
    Although raised by Plaintiffs in their response to Defendant’s proposed language, the issue of a supersedeas bond is
  not currently before the Court.
  2
   As established by both settlement agreements, Texas substantive law governs except for the Court’s determination
  of a reasonable award of attorney fees as costs, which was governed by federal law. See Case No. 4:17-CV-00001,
  (Dkt. #275, Exhibits 3 & 4); 4:19-CV-00248, (Dkt. #46, Exhibits 3 & 4).

                                                            4
Case 4:17-cv-00001-ALM-KPJ Document 287 Filed 05/11/20 Page 5 of 9 PageID #: 14168



  “their ordinary and generally accepted meaning unless the contract directs otherwise.” Id.

  (citations omitted).

           Plaintiffs argued during the May 7 hearing that Section VIII, subsection C refers only to

  objections or appeals to Class Counsel’s Fee Application to the extent that Magistrate Judge

  Johnson—who handled these cases up until final settlement approval—had drafted a Report and

  Recommendation regarding Class Counsel’s Fee Application. Ultimately, this Court decided

  Class Counsel’s Fee Application in a Memorandum Opinion and Order, but Plaintiffs contend that

  it was not the parties’ intent that “appeals” in Section VIII, subsection C referred to any appeal of

  this Court’s Memorandum Opinion and Order.

           Defendant disagrees. As expressed to the Court during the May 7 hearing, Defendant

  believed at all times that the plain language of the provision—“the final resolution of all appeals

  and/or objections”—covered appeals of the Court’s Memorandum Opinion and Order. The Court

  agrees with Defendant that the plain language covers appeals of this Court’s Memorandum

  Opinion and Order on the issue of Class Counsel’s Fee Application. 3

           Section VIII, subsection C of the settlement agreements contemplates that “[w]ithin five

  days of 1) the Effective Date or 2) the final resolution of all appeals and/or objections to Class

  Counsel’s Fee Application, whichever is later, Defendant shall pay any Court-approved amount of

  attorney fees . . . .” See Case No. 4:17-CV-00001, (Dkt. #275, Exhibits 3 & 4) (emphasis added);

  4:19-CV-00248, (Dkt. #46, Exhibits 3 & 4) (emphasis added). The language “final resolution of

  all appeals and/or objections” plainly contemplates an appeal to the Fifth Circuit Court of Appeals,



  3
    The Court believes Plaintiffs’ representation that Plaintiffs’ intent was for this provision to only cover objections to
  Class Counsel’s Fee Application to the extent that Magistrate Judge Johnson drafted a Report and Recommendation
  on the issue. But the Court’s hands are bound by the plain language of the contract: “The fact that the parties may
  disagree about the policy’s meaning does not create an ambiguity.” Id. (quoting State Farm Lloyds v. Page, 315
  S.W.3d 525, 527 (Tex. 2010)). And because the language here “lends itself to a clear and definite legal meaning, the
  contract is not ambiguous,” and the plain language—not one party’s sincere but unilateral intent—controls. See id.

                                                              5
Case 4:17-cv-00001-ALM-KPJ Document 287 Filed 05/11/20 Page 6 of 9 PageID #: 14169



  along with any objection to a magistrate judge’s report and recommendation—it does not

  encompass objections to a report and recommendation to the exclusion of any appellate-court

  proceedings as Plaintiffs argue.

         Plaintiffs’ argument is also belied by the other provisions of the settlement. See, e.g., State

  Farm Life Ins. Co. v. Beaston, 907 S.W.2d 430, 433 (Tex. 1995) (explaining that courts must “read

  all parts of a contract together.”). Subsection E—which also appears in section VIII—explicitly

  contemplates that the Court’s Memorandum Opinion and Order on the issue of Class Counsel’s

  Fee Application might be challenged on appeal:

         E.      . . . The Court’s or an appellate court’s failure to approve, in whole or in
                 part, any award of attorney fees and costs to Class Counsel, or any Service
                 Award, shall not affect the validity or finality of the Settlement, nor shall
                 such non-approval be grounds for rescission of the Agreement, as such
                 matters are not the subject of any agreement among the Parties other than
                 as set forth above.

  See Case No. 4:17-CV-00001, (Dkt. #275, Exhibits 3 & 4); 4:19-CV-00248, (Dkt. #46, Exhibits 3

  & 4). Indeed, subsection E discusses the effect of “[this] Court or an appellate court’s failure to

  approve, in whole or in part, any award of attorney fees and costs to Class Counsel” on the finality

  and validity of the settlements. See Case No. 4:17-CV-00001, (Dkt. #275, Exhibits 3 & 4)

  (emphasis added); 4:19-CV-00248, (Dkt. #46, Exhibits 3 & 4) (emphasis added).

         Additionally, on the first page of the settlement agreement, numeral 5 reflects Class

  Counsel’s position that the settlement—“taking into account the risks and costs of continued

  litigation, and the length of time that would be required to complete the litigation and any

  appeals”—is in the best interest of the class. See Case No. 4:17-CV-00001, (Dkt. #275, Exhibits

  3 & 4) (emphasis added); 4:19-CV-00248, (Dkt. #46, Exhibits 3 & 4) (emphasis added). This

  evinces that throughout the settlement, the parties understood the term “appeal” to have its plain




                                                   6
Case 4:17-cv-00001-ALM-KPJ Document 287 Filed 05/11/20 Page 7 of 9 PageID #: 14170



  meaning. So, reading the agreement as a whole, the Court concludes that the term “appeals” in

  Section VIII, subsection C refers to appellate-court proceedings.

             Plaintiffs—pointing to the settlement’s definition of the term “Effective Date”—argued at

  the May 7 hearing that the term “appeal” cannot refer to an appeal of the Court’s Memorandum

  Opinion and Order on the issue of Class Counsel’s Fee Application. Under the settlement,

  “Effective Date” means:

             R.       “Effective Date” means the first date that is three business days after all of
                      the following have occurred: (i) the Court has entered an order granting final
                      approval of the Settlement Agreement in accordance with the terms of this
                      Agreement; (ii) the time for any challenge to the Settlement, both in the
                      Court and on appeal, has elapsed; and (iii) the Settlement has become final,
                      either because no timely challenge was made to it or because any timely
                      challenge has been finally adjudicated and rejected. For purposes of this
                      paragraph, an “appeal” shall not include any appeal that concerns solely the
                      issue of Class Counsel’s Attorney Fees and Expenses or the Service Awards
                      to the Class Representatives.

  See Case No. 4:17-CV-00001, (Dkt. #275, Exhibits 3 & 4); 4:19-CV-00248, (Dkt. #46, Exhibits 3

  & 4). Pointing to the last sentence of this defined term, Plaintiffs asserted that the parties carved

  out an appeal of the Court’s Memorandum Opinion and Order on the issue of Class Counsel’s Fee

  Application from Section VIII, subsection C. Plaintiffs’ reading is unpersuasive.

             The sentence Plaintiffs look to for support within the defined term “Effective Date” states

  that: “For purposes of this paragraph, an ‘appeal’ shall not include any appeal that concerns solely

  the issue of Class Counsel’s Attorney Fees and Expenses or the Service Awards to the Class

  Representatives.” See Case No. 4:17-CV-00001, (Dkt. #275, Exhibits 3 & 4) (emphasis added);

  4:19-CV-00248, (Dkt. #46, Exhibits 3 & 4) (emphasis added). All this sentence does is ensure

  that when “Effective Date” is used throughout the agreements, 4 any appeal of “Class Counsel’s

  Attorney Fees and Expenses or the Service Awards to the Class Representatives” is not considered


  4
      By the Court’s count, “Effective Date” is used four times.

                                                              7
Case 4:17-cv-00001-ALM-KPJ Document 287 Filed 05/11/20 Page 8 of 9 PageID #: 14171



  in calculating the Effective Date. And Section VIII, subsection C contemplates that Defendant

  shall pay “[w]ithin five days of 1) the Effective Date or 2) the final resolution of all appeals and/or

  objections to Class Counsel’s Fee Application, whichever is later . . . .” See Case No. 4:17-CV-

  00001, (Dkt. #275, Exhibits 3 & 4) (emphasis added); 4:19-CV-00248, (Dkt. #46, Exhibits 3 & 4)

  (emphasis added). The fact that the term “Effective Date” includes a specific carveout for an

  appeal of Class Counsel’s fee award does not alter the meaning of Section VIII, subsection C. 5

            To adopt Plaintiffs’ interpretation would require the Court to turn a blind eye to the plain

  text of the agreements and either: (1) read out “the final resolution of all appeals” from Section

  VIII, subsection C; or (2) treat the term “appeals” as surplusage. Either option is impermissible.

  See Quicksilver Res., Inc. v. Reliant Energy Servs., Inc., 2-02-249-CV, 2003 WL 22211521, at *2

  (Tex. App.—Fort Worth Sept. 25, 2003, no pet.) (citations omitted) (“every clause in a contract

  should be construed so that every word is given meaning.”). Defendant’s interpretation that

  Section VIII, subsection C applies to appeals of this Court’s Memorandum Opinion and Order

  regarding Class Counsel’s fee award is the correct interpretation.

      II.   Postjudgment Interest Accrues from the Date of the Entry of Judgment

            But Defendant’s assertion that under the settlement agreements, “the fee award judgment

  shall not bear interest until the date the award is due and payable under the terms of the settlement”

  is erroneous. See Case No. 4:17-CV-00001, (Dkt. #286); 4:19-CV-00248, (Dkt. #58).

            “In diversity cases, federal law controls the award of postjudgment interest, including

  decisions about when postjudgment interest begins to accrue.” Art Midwest, Inc. v. Clapper, 805

  F.3d 611, 615 (5th Cir. 2015) (citing Nissho–Iwai Co. v. Occidental Crude Sales, Inc., 848 F.2d



  5
    If anything, this supports that the parties contemplated an appeal of the Court’s Memorandum Opinion and Order on
  the issue of Class Counsel’s Fee Application and drafted Section VIII, subsection C broadly with that possibility in
  mind.

                                                           8
    Case 4:17-cv-00001-ALM-KPJ Document 287 Filed 05/11/20 Page 9 of 9 PageID #: 14172



      613, 622–24 (5th Cir. 1988)). 6 And federal law provides that “postjudgment interest ‘shall be

      calculated from the date of the entry of the judgment.’” Id. (quoting 28 U.S.C. § 1961(a)).

      Defendant points to nothing in Section VIII, subsection C—or anything else in the settlement

      agreements—that alters the statutory rule. Accordingly, postjudgment interest shall accrue from

      the date of the entry of the judgment.

                                                         CONCLUSION

                 Accordingly, the parties are ORDERED to submit an Amended Final Judgment consistent

.     with the above order for the Court to enter within five (5) days.

                 It is further ORDERED that should the parties have remaining disputes related to the

      Amended Final Judgment, the parties shall call the Court to schedule a telephone conference before

      filing an Amended Final Judgment with contested provisions.

               SIGNED this 11th day of May, 2020.




                                                    ___________________________________
                                                    AMOS L. MAZZANT
                                                    UNITED STATES DISTRICT JUDGE




      6
          Postjudgment interest is “procedural because it confers no right in and of itself.” Nissho–Iwai Co., 848 F.2d at 623.

                                                                  9
